

117 HR 4245 IH: Preserving Cash for Transit Access Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4245IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Velázquez introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require public benefit corporations to accept cash for certain transportation as a condition of receiving Federal funds, and for other purposes.1.Short titleThis Act may be cited as the Preserving Cash for Transit Access Act of 2021.2.Specification of cash acceptance for transportation services(a)In generalAs a condition of receiving Federal funds, a public benefit corporation providing designated public transportation (as such term is defined in section 221 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12141)) shall accept cash (as such term is defined in section 602 of the Expedited Funds Availability Act (12 U.S.C. 4001)) as legal tender for any public purchase of transportation services.(b)Public purchase of transportation services definedIn this section, the term public purchase of transportation services means a purchase of transportation-related expenses at facilities operated by a transportation agency that has, at a minimum—(1)booths staffed by transportation agency personnel to conduct cash transactions; and(2)automated vending machines at transportation access points operated by the transit agency.